     Case 3:17-cv-00672-LRH-WGC Document 40 Filed 03/25/19 Page 1 of 2


 1   Ellen Jean Winograd, Esq.
     State Bar No. 815
 2   WOODBURN AND WEDGE
     6100 Neil Road, Suite 500
 3   Reno, NV 89511-1149
     (775) 688-3000
 4   (775) 688-3088 - facsimile
     ewinograd@woodburnandwedge.com
 5
     Terrence O. Kelly, Esq.
 6   Admitted Pro Hac Vice
     15498 Hamner Drive
 7   Los Angeles, CA 90077-1803
     (310) 472-3940
 8   tokelly007@yahoo.com

 9   Attorneys for Defendant (Respondent)

10                           IN THE UNITED STATES DISTRICT COURT

11                                  FOR THE DISTRICT OF NEVADA

12    TRAF INTERCONTINENTAL                                 Case No. 3:17-cv-00672-LRH-WGC
      ELEKTRONIK-HANDELS GmbH, a German
13    company,                                              STIPULATION TO EXTEND TIME FOR
                                                            DEFENDANT TO OPPOSE AND
14                   Plaintiff (Petitioner),                PLAINTIFF TO REPLY REGARDING
      v.                                                    PLAINTIFF’S RENEWED MOTION FOR
15                                                          ATTORNEY FEES
      SONOCINE, INC., a Delaware corporation,
16                                                          (FIRST REQUEST)
                     Defendant (Respondent).
17
                                                                  AND ORDER THEREON
18

19          Defendant     SONOCINE,            INC.   and    Plaintiff   TRAF   INTERCONTINENTAL

20   ELECKTRONIK-HANDELS GmbH, by and through their respective counsel, hereby stipulate

21   and agree to an extension for SonoCiné to respond to Plaintiff’s Renewed Motion for Attorney

22   Fees from the current deadline of March 25, 2019 to April 8, 2019. Plaintiff shall thereafter have

23   through and including April 22, 2019 in which to file its Reply in Support of its Renewed Motion

24   for Attorney Fees, if any such Reply is to be filed.

25
     Case 3:17-cv-00672-LRH-WGC Document 40 Filed 03/25/19 Page 2 of 2


 1          This is the Defendant’s first request for an extension to respond to the Renewed Motion

 2   for Attorney Fees. This extension is requested because the parties are exploring pre-appeal

 3   settlement negotiations. This is requested in good faith and not for purposes of delay.

 4   DATED this 25th day of March, 2019                   DATED this 25th day of March, 2019

 5   WHITEHEAD & WHITEHEAD                                WOODBURN AND WEDGE

 6
     /s/ Jonathan J. Whitehead                            /s/ Ellen Jean Winograd
 7   Jonathan J. Whitehead                                Ellen Jean Winograd
     Nevada Bar No. 4415                                  Nevada Bar No. 815
 8   jonathan@jjwhitehead.com                             6100 Neil Road, Suite 500
     10389 Double R Boulevard                             Reno, NV 89511-1149
 9   Reno, NV 89521                                       (775) 688-3000
     (775) 823-7700                                       ewinograd@woodburnandwedge.com
10
     Attorneys for Plaintiff (Petitioner)                 In association with
11                                                        Terrence O. Kelly, Esq. (pro hac vice)
                                                          15498 Hamner Drive
12                                                        Los Angeles, California 90077
                                                          (310) 472-3940
13                                                        tokelly007@yahoo.com

14                                                        Attorneys for Defendant (Respondent)

15          IT IS
            IT IS SO
                  SO ORDERED.
                     ORDERED, nunc pro tunc.

16          DATED this
            DATED  this ____
                        26th day of March, 2019.
                                    _________________, 2019.

17                                                      __________________________________
                                                        LARRY R. HICKS
18                                                ___________________________________
                                                        UNITED STATES DISTRICT JUDGE
                                                  U.S. DISTRICT COURT JUDGE
19

20

21

22

23

24

25

                                                      2
